EXHIBIT 10 (17)

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made as of the         of December 2001, by
and between Axsys Technologies, Inc., a Delaware corporation (the
“Corporation”), and the individual whose name appears on the signature page
hereof (such individual being referred to herein as the “Indemnified
Representative” and collectively with other individuals who may execute
substantially similar agreements as the “Indemnified Representatives”).

 

WHEREAS:

 

A.            The Indemnified Representative currently is serving in one or more
capacities as a director or officer of the Corporation or has been specifically
designated as a person whom the Corporation shall indemnify as hereinafter
provided (which may include any person serving at the request of the
Corporation, as a director, officer, employee, agent fiduciary or trustee of
another corporation, partnership, joint venture, trust, employee benefit plan or
other entity or enterprise) and as such is performing a valuable service to or
on behalf of the Corporation.

 

B.            Directors and officers of corporations in general may be subject
to expensive and time consuming litigation, including matters that traditionally
would be brought only against the corporation.  Although the Corporation has
obtained directors and officers liability insurance to protect its directors and
officers, such insurance policy  is subject to cancellation or termination in
the future.  Therefore the Corporation believes it is appropriate to provide
additional protection for its directors and officers.

 

C.            The Indemnified Representative has indicated that the Indemnified
Representative may not be willing to remain in office or otherwise continue to
serve the Corporation absent the protections afforded by this Agreement.  To
induce the Indemnified Representative to continue to serve the Corporation and
in consideration for such continued service, and to assist in the recruitment of
qualified personnel in the future, the Corporation agrees to indemnify the
Indemnified Representative upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the Corporation and the
Indemnified Representative agree as follows:

 

AGREEMENT TO SERVE.                  THE INDEMNIFIED REPRESENTATIVE AGREES TO
SERVE OR CONTINUE TO SERVE IN EACH INDEMNIFIED CAPACITY (AS HEREINAFTER DEFINED)
HELD NOW OR IN THE FUTURE FOR SO LONG AS THE INDEMNIFIED REPRESENTATIVE IS DULY
ELECTED OR APPOINTED OR UNTIL SUCH TIME AS THE INDEMNIFIED REPRESENTATIVE
TENDERS A RESIGNATION IN WRITING.  THIS AGREEMENT SHALL NOT BE DEEMED AN
EMPLOYMENT CONTRACT BETWEEN THE CORPORATION OR ANY OF ITS AFFILIATES AND ANY
INDEMNIFIED REPRESENTATIVE WHO IS AN EMPLOYEE OF THE CORPORATION OR ANY OF ITS
AFFILIATES, AND THE INDEMNIFIED REPRESENTATIVE SPECIFICALLY ACKNOWLEDGES THAT
THE INDEMNIFIED REPRESENTATIVE’S EMPLOYMENT WITH THE CORPORATION OR ANY OF ITS
AFFILIATES IS AT WILL, AND THAT THE INDEMNIFIED REPRESENTATIVE MAY BE DISCHARGED
AT ANY TIME FOR ANY REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT SEVERANCE
COMPENSATION, EXCEPT AS MAY BE OTHERWISE PROVIDED IN A WRITTEN EMPLOYMENT
CONTRACT BETWEEN THE INDEMNIFIED REPRESENTATIVE AND THE CORPORATION OR ANY OF
ITS AFFILIATES OR OTHER APPLICABLE FORMAL SEVERANCE POLICIES DULY ADOPTED BY THE
BOARD OF DIRECTORS OF THE INDEMNIFIED REPRESENTATIVE’S EMPLOYER.

 

INDEMNIFICATION.

 

Except as provided in Sections 2(b), 3 and 5, the Corporation shall indemnify
the  Indemnified Representative against any Liability (as hereinafter defined)
incurred by the Indemnified Representative in connection with any Proceeding (as
hereinafter defined) in which the Indemnified Representative may be involved as
a party or otherwise, by reason of the fact that the Indemnified Representative
is or was serving in an Indemnified Capacity, including, without limitation, any

 

 

--------------------------------------------------------------------------------


 

Liability resulting from actual or alleged breach or neglect of duty, error,
misstatement or misleading statement, gross negligence, negligence or act giving
rise to strict or products liability, whether occurring prior to or after the
date of this Agreement.  If the Indemnified Representative is entitled to
indemnification in respect of a portion, but not all, of any Liability, the
Corporation shall indemnify the Indemnified Representative to the maximum extent
for such portion of any Liability.  The indemnification provided under this
agreement is effective from and after the time the individual representative
first became an officer or director of the Corporation.

 

Notwithstanding the provisions of subsection (a), the Corporation shall not
indemnify the Indemnified Representative under this Agreement for any Liability
incurred in a Proceeding initiated (which shall not be deemed to include
counter-claims or affirmative defenses) or participated in as an intervenor or
amicus curiae by the Indemnified Representative unless such initiation of or
participation in the proceeding is authorized, either before or after
commencement of the Proceeding, by the affirmative vote of a majority of the
directors in office.  This subsection does not apply to reimbursement of
expenses incurred in successfully prosecuting or defending an arbitration under
Section 5(d) or otherwise successfully prosecuting or defending the rights
granted to the Indemnified Representative by or pursuant to this Agreement.

 

As used in this Agreement:

 

“Indemnified Capacity” means any and all past, present or future service by an
Indemnified Representative in one or more capacities (A) as a director, officer,
employee or agent of the Corporation, of any subsidiary of the Corporation or of
any constituent corporation absorbed by the Corporation in a consolidation or
merger, or (B) at the request of the Corporation as a director, officer,
employee, agent, fiduciary or trustee of another corporation or of any
partnership, joint venture, sole proprietorship, trust, employee benefit plan or
other entity or enterprise.

 

“Liability” means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damages, excise tax assessed with respect to an employee
benefit plan, or cost or expense of any nature (including, without limitation,
attorneys’ fees and disbursements and the costs and expenses of investigating
any Proceeding); and

 

“Proceeding” means any threatened, pending or completed action, suit, appeal or
other proceeding of any nature, whether civil, criminal, administrative or
investigative, whether formal or informal, and whether brought by or in the
right of the Corporation, a class of its security (whether equity or debt)
holders, any creditors of the Corporation or otherwise.

 

EXCLUSIONS.

 

The Corporation shall not be liable under this Agreement to make any payment in
connection with any Liability incurred by the  Indemnified Representative:

 

to the extent payment for such Liability is made to the  Indemnified
Representative under an insurance policy provided by the Corporation, and in the
event the Corporation makes any indemnification payments to the Indemnified
Representative and the Indemnified Representative is subsequently reimbursed
from the proceeds of insurance, the Indemnified Representative shall promptly
refund such indemnification payments to the Corporation to the extent of such
insurance reimbursements;

 

to the extent the Indemnified Representative is indemnified for such Liability
by the Corporation under its certificate of incorporation or by-laws or under
the Delaware General Corporation Law or otherwise than pursuant to this
Agreement;

 

for any claim for an accounting of profits made either from the purchase or sale
by such Indemnified Representative of securities of the Corporation pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any corresponding or superseding provision, or from any use of
material, non-public information, if such use is illegal under applicable
provisions of the Exchange Act or the regulations thereunder;

 

 

1

--------------------------------------------------------------------------------


 

for which the conduct of the Indemnified Representative has been determined in a
final adjudication pursuant to Section 5(d) or otherwise to constitute bad faith
or knowing violation of law, or receipt by such person of an improper personal
benefit, and which conduct was material to the cause of action or claim giving
rise to the Liability; or

 

to the extent such indemnification has been determined in a final adjudication
pursuant to Section 5(d) or otherwise to be unlawful.

 

Any fact, act or omission pertaining to the Indemnified Representative shall not
be imputed to any other Indemnified Representative for the purposes of
determining the applicability of any exclusion set forth herein.

 

The termination of a proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that the Indemnified Representative is not entitled to
indemnification under this Agreement.

 

ADVANCEMENT OF EXPENSES.   THE CORPORATION SHALL PAY ANY LIABILITY INCURRED IN
GOOD FAITH BY THE INDEMNIFIED REPRESENTATIVE IN ADVANCE OF THE FINAL DISPOSITION
OF A PROCEEDING UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF OF THE
INDEMNIFIED REPRESENTATIVE TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE
DETERMINED PURSUANT TO SECTION 5(D) OR OTHERWISE THAT THE INDEMNIFIED
REPRESENTATIVE IS NOT ENTITLED TO BE INDEMNIFIED BY THE CORPORATION PURSUANT TO
THIS AGREEMENT.  THE FINANCIAL ABILITY OF THE INDEMNIFIED REPRESENTATIVE TO
REPAY AN ADVANCE SHALL NOT BE A PREREQUISITE TO THE MAKING OF SUCH ADVANCE.

 

INDEMNIFICATION PROCEDURE.

 

The Indemnified Representative shall use such Indemnified Representative’s best
efforts to notify promptly the Secretary of the Corporation of the commencement
of any Proceeding or the occurrence of any event which might give rise to a
Liability under this Agreement, but the failure so to notify the Corporation
shall not relieve the Corporation of any liability which it may have to the
Indemnified Representative under this Agreement or otherwise.

 

The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any Proceeding with counsel reasonably
satisfactory to the Indemnified Representative involved in such Proceeding or a
majority of the Indemnified Representatives involved in such Proceeding if there
be more than one.  If the Corporation notifies the Indemnified Representative of
its election to defend the Proceeding, the Corporation shall have no liability
for the expenses (including attorneys’ fees and disbursements) of the
Indemnified Representative incurred in connection with the defense of such
Proceeding subsequent to such notice, unless (i) such expenses (including
attorneys’ fees and disbursements) have been authorized by the Corporation, (ii)
the counsel employed by the Corporation for the purpose of assuming such defense
is not reasonably satisfactory to such Indemnified Representative or Indemnified
Representatives, or (iii) it shall have been determined pursuant to Section 5(d)
that the Indemnified Representative was entitled to indemnification for such
expenses under this Agreement or otherwise.  Notwithstanding the foregoing, the
Indemnified Representative may elect to retain counsel at the Indemnified
Representative’s own cost and expense to participate in the defense of such
Proceeding.

 

The Corporation shall not be required to obtain the consent of the Indemnified
Representative to the settlement of any Proceeding, which the Corporation has
undertaken to defend if the Corporation assumes full and sole responsibility for
such settlement and the settlement grants the Indemnified Representative an
unqualified release in respect of all Liabilities at issue in the Proceeding. 
The Corporation shall not be liable for any amount paid by an Indemnified
Representative in settlement of any Proceeding that is not defended by the
Corporation, unless the Corporation has consented to such settlement (which
consent shall not be unreasonably withheld).

 

Any dispute related to the right to indemnification, contribution or advancement
of expenses hereunder, except with respect to indemnification for liabilities
arising under the Securities Act of 1933 which the Corporation has undertaken to
submit to a court for adjudication, shall be decided only by arbitration in the
City of New York, New York, in

 

 

2

--------------------------------------------------------------------------------


 

accordance with the commercial arbitration rules then in effect of the American
Arbitration Association, before a panel of three arbitrators, one of whom shall
be selected by the Corporation, the second of whom shall be selected by the
Indemnified Representative and the third of whom shall be selected by the other
two arbitrators.  In the absence of the American Arbitration Association, or if
for any reason arbitration under the arbitration rules of the American
Arbitration Association cannot be initiated, or if one of the parties fails or
refuses to select an arbitrator, or if the arbitrators selected by the
Corporation and the Indemnified Representative cannot agree on the selection of
the third arbitrator within seven days after such time as the Corporation and
the Indemnified Representative have each been notified of the selection of the
other’s arbitrator, the necessary arbitrator or arbitrators shall be selected by
the presiding judge of the court of general jurisdiction of the State of New
York.  Each arbitrator selected as provided herein is required to be or have
been a director or an executive officer of a corporation whose shares of common
stock were listed during at least one year of such service on the New York Stock
Exchange or the American Stock Exchange or quoted on the Nasdaq Stock Market. 
The party or parties challenging the right of an Indemnified Representative to
the benefits of this Agreement shall have the burden of proof.  The Corporation
shall reimburse the Indemnified Representative for the expenses (including
attorneys’ fees and disbursements) incurred in successfully prosecuting or
defending such arbitration.  Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by any
party in accordance with applicable law in any court of competent jurisdiction. 
This arbitration provision shall be specifically enforceable.

 

Upon a payment to the Indemnified Representative under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments required by the Corporation and shall take such other actions
requested by the Corporation and at its expense as may be necessary to secure
such rights, including the execution of such documents as may be necessary for
the Corporation to bring suit to enforce such rights.

 

NON-EXCLUSIVITY.          THE INDEMNIFICATION RIGHTS GRANTED TO THE INDEMNIFIED
REPRESENTATIVE PURSUANT TO THIS AGREEMENT (I) SHALL NOT BE DEEMED EXCLUSIVE OF
ANY OTHER RIGHTS TO WHICH THE INDEMNIFIED REPRESENTATIVE MAY BE ENTITLED UNDER
ANY STATUTE, BY-LAW, CERTIFICATE OR ARTICLES OF INCORPORATION, AGREEMENT, VOTE
OF SHAREHOLDERS OR DISINTERESTED DIRECTORS OR OTHERWISE, BOTH AS TO ACTION IN AN
INDEMNIFIED CAPACITY AND IN ANY OTHER CAPACITY, AND (II) SHALL CONTINUE AS TO A
PERSON WHO HAS CEASED TO BE ELECTED, APPOINTED OR EMPLOYED BY THE CORPORATION IN
AN INDEMNIFIED CAPACITY IN RESPECT OF MATTERS ARISING WHEN SUCH PERSONS
PERFORMED IN AN INDEMNIFIED CAPACITY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE CORPORATION AND THE INDEMNIFIED REPRESENTATIVE ACKNOWLEDGE THE
PROVISIONS OF THE CORPORATION’S CERTIFICATE OF INCORPORATION AND BY-LAWS
REGARDING INDEMNIFICATION AND CONFIRM THAT THE INDEMNIFIED REPRESENTATIVE IS
ACTING IN RELIANCE THEREON.

 

DURATION OF AGREEMENT.        THIS AGREEMENT SHALL APPLY TO ANY CLAIM ASSERTED
AND ANY LIABILITY INCURRED IN CONNECTION WITH ANY CLAIM ASSERTED ON OR AFTER THE
DATE ON WHICH THE INDEMNIFIED REPRESENTATIVE BEGAN SERVING IN EACH INDEMNIFIED
CAPACITY AND SHALL CONTINUE UNTIL AND TERMINATE UPON THE LATER OF:  (A) SIX
YEARS AFTER THE INDEMNIFIED REPRESENTATIVE HAS CEASED TO SERVE IN ANY
INDEMNIFIED CAPACITY; OR (B) ONE YEAR AFTER THE FINAL TERMINATION OF ALL PENDING
OR THREATENED PROCEEDINGS OF THE KIND DESCRIBED HEREIN WITH RESPECT TO THE
INDEMNIFIED REPRESENTATIVE.

 

DISCHARGE OF DUTY.     THE INDEMNIFIED REPRESENTATIVE SHALL BE DEEMED TO HAVE
DISCHARGED SUCH PERSON’S DUTY TO THE CORPORATION IF HE OR SHE HAS RELIED IN GOOD
FAITH ON INFORMATION, OPINIONS, REPORTS OR STATEMENTS, INCLUDING FINANCIAL
STATEMENTS AND OTHER FINANCIAL DATA, IN EACH CASE PREPARED OR PRESENTED BY ANY
OF THE FOLLOWING:

 

one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;

 

 

3

--------------------------------------------------------------------------------


 

legal counsel, public accountants or other persons as to matters that the
Indemnified Representative reasonably believes are within the person’s
professional or expert competence; or

 

a committee of the Board of Directors of the Corporation on which he or she does
not serve as to matters within its area of designated authority, which committee
he or she reasonably believes to merit confidence.

 

RELIANCE ON PROVISIONS.           THE INDEMNIFIED REPRESENTATIVE SHALL BE DEEMED
TO BE ACTING IN SUCH PERSON’S INDEMNIFIED CAPACITY IN RELIANCE UPON THE RIGHTS
OF INDEMNIFICATION PROVIDED BY THIS AGREEMENT.

 

SEVERABILITY AND REFORMATION.         ANY PROVISION OF THIS AGREEMENT WHICH IS
ADJUDICATED TO BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION OR UNDER ANY
CIRCUMSTANCE SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY ONLY AND SHALL BE DEEMED REFORMED SO AS TO CONTINUE TO APPLY TO
THE MAXIMUM EXTENT AND TO PROVIDE THE MAXIMUM INDEMNIFICATION PERMISSIBLE UNDER
THE APPLICABLE LAW OF SUCH JURISDICTION.  ANY SUCH ADJUDICATION SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE THE REMAINING PROVISIONS HEREOF AND SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION OR
UNDER ANY OTHER CIRCUMSTANCES.

 

COUNTERPARTS.              THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.

 

HEADINGS.          SECTION HEADINGS ARE FOR CONVENIENCE ONLY AND DO NOT CONTROL
OR AFFECT MEANING OR INTERPRETATION OF ANY TERMS OR PROVISIONS HEREOF.

 

NOTICES.              ANY NOTICE, CLAIM, REQUEST OR DEMAND REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY
OR SENT BY TELEGRAM OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID:  (I) IF
TO THE CORPORATION, TO 175 CAPITAL BOULEVARD, SUITE 103, ROCKY HILL, CT 06067,
ATTENTION: SECRETARY, OR (II) IF TO THE INDEMNIFIED REPRESENTATIVE, TO THE
ADDRESS LISTED ON THE SIGNATURE PAGE HEREOF, OR TO SUCH OTHER ADDRESS AS ANY
PARTY HERETO SHALL HAVE SPECIFIED IN A NOTICE GIVEN IN ACCORDANCE WITH THIS
SECTION.

 


AMENDMENTS; BINDING EFFECT.      NO AMENDMENT, MODIFICATION, TERMINATION OR
CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE AS TO THE INDEMNIFIED
REPRESENTATIVE UNLESS SIGNED IN WRITING BY THE CORPORATION AND THE INDEMNIFIED
REPRESENTATIVE.  THIS AGREEMENT SHALL BE BINDING UPON THE CORPORATION AND ITS
SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS,
ADMINISTRATORS AND PERSONAL REPRESENTATIVES OF THE INDEMNIFIED REPRESENTATIVE.

 

GOVERNING LAW.             THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO THE PRINCIPLES GOVERNING THE CONFLICT OF LAWS APPLICABLE IN
THAT OR ANY OTHER JURISDICTION.

 

 

4

--------------------------------------------------------------------------------


 

GENDER AND NUMBER.  WORDS USED HEREIN, REGARDLESS OF THE GENDER OR NUMBER
SPECIFICALLY USED, SHALL BE DEEMED TO INCLUDE ANY OTHER GENDER, MASCULINE,
FEMININE OR NEUTER, AND ANY OTHER NUMBER, SINGULAR OR PLURAL, AS THE CONTEXT MAY
REQUIRE.

 

ENTIRE AGREEMENT.      SUBJECT TO THE PROVISIONS OF SECTION 6 HEREOF, THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES AND
SUPERSEDES ALL PROPOSALS, COMMITMENTS, WRITINGS, NEGOTIATIONS AND
UNDERSTANDINGS, ORAL AND WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF.  A WAIVER BY ANY PARTY OF ANY
BREACH OR VIOLATION OF THIS AGREEMENT SHALL NOT BE DEEMED OR CONSTRUED AS A
WAIVER OF ANY SUBSEQUENT BREACH OR VIOLATION THEREOF.

 

[Signature Page Follows]

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.

 

 

AXSYS TECHNOLOGIES, INC.

 

 

 

Mark J. Bonney

 

President & Chief Operating Officer

 

 

 

 

 

 

INDEMNIFIED REPRESENTATIVE

 

 

 

 

 

 

 

 

 

Address:

 

6

--------------------------------------------------------------------------------